Smith, O. J.,
delivered the opinion of the court.
The appellant was convicted of murder in the circuit court of Eanldn county, and thereafter his counsel applied for and were refused a writ of error coram nobis. The petition for the writ set forth that the appellant was insane at the time of" his trial, which fact was unknown to his counsel, and consequently was not made known by them to 1 he court, and prayed that the appellant’s sanity vel non at the time of his trial be inquired into, and, in event he should be found to have been then insane, that the verdict and judgment therein rendered should be set aside.
An order sustaining a demurrer to this petition was reversed on appeal to this court, and the cause was remanded for a determination of the question raised thereby. Hawie v. State, 121 Miss. 197, 83 So. 158.
The record contains no order setting aside the judgment rendered by the circuit court of Kankin county, but, on the return of the cause thereto from this court, the venue was changed to Newton county, and when the cause was called by the circuit court thereof for trial a motion was filed by the appellant’s counsel, setting forth that five days prior thereto a jury, impaneled by the court for the purpose of inquiring into the question of the appellant’s sanity vel non at the time of his conviction in the circuit court of Eankin county, after hearing the evidence relative thereto, returned the following verdict:
“We, jury NO. 1, find for the plaintiff in error, in that he was insane at the time of his trial and conviction at the January, 1919, term of the circuit court of Rankin county” — and prayed that proceedings against the appellant be suspended, and that notice of his condition be *596given to tbe chancellor of the district or to the clerk of the chancery court so that the appellant might be dealt with in accordance with the statutes relative to insane persons.
When the cause came on for trial at the next term of court, fke motion made at the former term to suspend the trial because of the. defendant’s insanity and to report his condition to the chancellor or clerk of the chancery court was renewed,. but was overruled without any inquiry being made into the appellant’s then mental condition, and the cause proceeded to a trial on its merits resulting in a verdict of guilty and a judgment imposing the death penalty. The appellant did not testify on this trial, and the only defense made for him by his counsel was that he was insane at the time the homicide was committed. No question relative thereto being raised by either the Attorney General or counsel for the appellant, we will presume that the judgment rendered by the circuit court of Rankin county was regularly set aside and a new trial ordered.
“It is a rule of universal application, and founded on the broad principles of humanity, that no insane person shall be tried, sentenced to any punishment, or punished for any crime or offense, while he continues in that state.” 10 Enc. P. & P. 1218.
And if, at the arraignment of a defendant charged with the commission of a crime, it is suggested or appears to the court that he may be insane, the question of his sanity ml non should be inquired into and determined, and, if he should be found to be then insane, his trial should not be proceeded with unless' and until he recovers his sanity. Hawie v. State, 121 Miss. 197, 83 So. 158; 2 Bishop’s Criminal Procedure (4 Ed.), 296; 22 Cyc. 1215 et seq.; 16 C. J. 789; 14 R. C. L. 59. This rule cannot be complied with by simply postponing a trial or setting aside a verdict once because of the defendant’s insanity, but each time thereafter when he is again called for trial, if a doubt arises as to his sanity, the court should proceed to determine-that question anew (People v. Farrell, 31 Cal. 576), the test of insanity each time being whether the defend*597ant can then make a rational defense (2 Bishop’s Criminal Procedure [4th Ed.] 297).
That the appellant was insane at the time of his trial in the circuit court of Rankin county was conclusively established by the verdict of the jury to which that question was submitted, but the setting aside for that reason of the judgment rendered by that court would be a vain and useless proceeding if the appellant is to be again tried without it being made to appear that he had recovered his sanity.
One of the reasons assigned by the Attorney General for not reversing the judgment of the court below on the ground that the mental condition of the appellant at the time, of the trial was not inquired into is that it was within the discretion of- the court to, and it did;, submit that question to the jury which tried the main issue, and the verdict then returned necessarily includes a finding that the appellant was then sane. Assuming for the sake of the argument that the question of a defendant’s sanity vel non may be submitted to the jury which tried, and along with, the main issue, no such question was here submitted to that jury, as will appear ■ from the instruction relied on as having so done which read as follows:
“The court instructs the jury in this case that, should the jury acquit the defendant on the ground of insanity, the' jury shall state in the verdict that the defendant is acquitted on such ground, and, further, whether the defendant, in its opinion, has since the homicide been restored to his reason, and whether he be dangerous to the community, and if, the jury certify in its verdict that the defendant is still insane and dangerous, the court will order him to be conveyed to and confined in' one of the state asylums for the insane.”

Reversed and remanded.